Dismissed and Memorandum Opinion filed September 30, 2014.




                                   In The

                    Fourteenth Court of Appeals

                            NO. 14-14-00218-CV

                          LUCA DONA, Appellant

                                     V.
WAYNE MARTIN, MOSAIC MASTER CONDOMINIUM ASSOCIATION,
     INC. AND PCMC, INC. D/B/A PREMIER COMMUNITIES
             MANAGEMENT COMPANY, Appellees

                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-22771

                   MEMORANDUM                OPINION


      This is an appeal from a judgment signed December 16, 2013. The clerk’s
record was filed May 5, 2014. The reporter’s record was filed July 2, 2014. No
brief was filed.
      On August 12, 2014, this court issued an order stating that unless appellant
filed a brief on or before September 9, 2014, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).

      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Christopher and Busby.




                                         2